Case 3:19-bk-30346       Doc 14     Filed 03/13/19 Entered 03/14/19 08:41:55              Desc Main
                                    Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: March 13, 2019



________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

In Re                                           )
                                                )
JAMES D. BOGGS                                  )    Case No. 19-30346
GINA E. BOGGS                                   )    Chapter 13
                                                )    Judge Buchanan
                       Debtor(s)                )

           SUA SPONTE OBJECTION TO CONFIRMATION OF CHAPTER 13
                    PLAN AND ORDER SETTING HEARING

        This matter is before this Court sua sponte on the Debtor(s)’s proposed Chapter 13 Plan
(the “Plan”) [Docket Number 8].

   ▪    The Debtor(s) failed to check the appropriate box in Paragraph 1 of the Plan indicating that
        the Debtor(s) propose to limit the amount of a secured claim based on the value of the
        collateral securing the claim. See Fed. R. Bankr. P. 3015.1(c).

   ▪    The Plan was not served on the creditor(s) listed in Paragraph 5.1.4 in the manner provided
        by Rule 7004 of the Federal Rules of Bankruptcy Procedure. See Fed. R. Bankr. P. 3012.
        The certificate of service of the Plan indicates service on the “President” of the institution
        but does not name a specific individual. The Plan does not comply with Rule 7004(h)(1)
        because the Debtor served an office instead of a named officer. See Saucier v. Capital One
        (In re Saucier), 366 B.R. 780, 784-85 (Bankr. N.D. Ohio 2007) (determining
Case 3:19-bk-30346             Doc 14      Filed 03/13/19 Entered 03/14/19 08:41:55                         Desc Main
                                           Document     Page 2 of 2


         that this type of generic heading is insufficient to effectuate proper service under Rule
         7004).1

        Accordingly, this matter is set for hearing before the Honorable Beth A. Buchanan, United
States Bankruptcy Judge, at the United States Bankruptcy Court, East Courtroom, 120 West Third
Street, Dayton, Ohio on April 16, 2019 at 1:30 p.m.

       This Court may vacate the hearing as relates to this Court’s objection if the Debtor(s)
correct the deficiency(ies) listed above.

Distribution List:

         Default List




1
 Courts are divided on this issue. See In re Bolden, 2014 WL 690514, at *2, 2014 Bankr. LEXIS 699, at *4-5
(Bankr. M.D.N.C. February 21, 2014) (discussing the divergent views without deciding the issue). In the absence of
published authority form this district, this Court agrees with Saucier that the better practice is to serve a specifically
named individual that holds the officer position.
